Exhibit 99 PRESS RELEASE OF FIRST CLOVER LEAF FINANCIAL CORP. FIRST CLOVER LEAF FINANCIAL CORP. ANNOUNCES QUARTERLY DIVIDEND Wednesday, April 25, 2012 Edwardsville, Illinois – First Clover Leaf Financial Corp. (the “Company”)(Nasdaq: FCLF) announced the approval by its Board of Directors of a cash dividend on its outstanding common stock of $0.06 per share for the quarter ended March 31, 2012.The dividend will be payable to stockholders of record as of May 18, 2012 and is expected to be paid on May 25, 2012.The Company has 7,683,810 shares of common stock outstanding. Media Contact Dennis Terry (618) 656-6122
